Title: To John Adams from François Adriaan Van der Kemp, 1 June 1813
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear and respected Sir!
Oldenbarneveld 1 Juny. 1813

I can not express you—how warmlÿ I am obliged to you for your your last kind favour of May 20th. It Saÿs—nothing that it pleased and instructed—no—it did much more—It relieved mÿ drooping Spirits it dissipated in part the deep gloom, which has latelÿ taken possession of me—listen—mÿ Dear! I have one friend yet left—he would Soothe mÿ Sorrows—was he in the neighbourhood, altho he participated in my grief. I doubt—if you know the death of John F. Mifflin. The 13th. was the last daÿ of his course—the 15th. mÿ Son attended his bodÿ to the grave. Continual watching and anxiety have much debilitated Mrs Mifflin and her daughter—and old mrs Bordleÿ, who was unwell the greater part of the winter—was but ill prepared for this afflicting loss. The 25th of Dec. he did yet hope, to See me, and then expected, that  I Should make his house mÿ home—how vain alas! are our dreams—but—what to me makes his death double painful—is the irreparable loss mÿ Dear friend mrs La Roche—now entirelÿ dependent on a Son in Law—Suffers bÿ it. His advice and counsel—his generous kindness and protection—all are gone—and I was compelled to communicate these dismal tidings. M.’s perhaps to great partiality towards me made me more highlÿ value his good will—but it is not less true, that his affectionate and powerful assistance to that accomplished woman, when forsaken and robbed bÿ a Villain, and his unrelenting exertions in behalf of her Son—made me consider him as a tutelar angel to that family; and claimed mÿ reverence—while mÿ obligations towards him—for the numerous kindnesses bestowed on mÿ children, on mÿ Son, at his entrance in the world—Shall never be obliterated—and he did So, he protested, because their Father was his friend.
How few have been So eminently honoured with the esteem and friendship of eminent men—both here and in Europe—as your friend—without loosing one of them as by death—and yet—nearly all are gone, except John Adams here—and Cau and de Gÿzelaer! In our last Letters—Jacob van Staphorst’s death was mentioned! there will be at last not one left, who will care or interest himself much about me. Should I dare to indulge myself So freelÿ in this Strain—without an apologÿ-—If I was not confident, that I unbosomed myself to a friend, who can bear with infirmities—I have been often told, that old age grows insensible—the tender feelings are the portion of youth—but I contest this assertion—I feel as warmlÿ—perhaps too the same excess—as for thirty years—If this is not usual, then I possess a fund of miserÿ and happiness more, than others do—Perhaps the case might have been reversed, had I continued to live in Society—But Secluded in the wilderness with a few books for mÿ companions, my manners and outward appearance maÿ appear more rustÿ, but betraÿ yet a glimpse of the good Stuff—from which theÿ were made—more So, when theÿ now and then are brushed—and Shewed to others in a favorable point of view—by an indulgent friend.
I am not in a mood—to Saÿ much about the Quakers—as that I am Sorrÿ—to find—They too do rather receive than give—all Sects Show themselves in the most favorable light—when oppressed—valeant—vivant—et me permittant facere officium taliter, qualiter—et Senere mundum vadere ut vadat.
I read your invitation of coming to Quincÿ—“Oh Father—Said my Daughter—could I write to mr Adams—I would persuade him—to See his Daughter—He can do it—and then he might take a peep at Oldenbarneveld, and I Should part with my room and bed!” but was this feasable, I Should fear if you Stay’d a few days, that it would be too interested—to rob you of a more comfortable residence in Mappa’s mansion-house—was this not So—
Hic tamen hanc unam possess requiescere noctem—and we would make your abode in our cottage confortable—you would be pleased with mÿ garden, and more yet with all the vegetables—exquisite in the Season—all cultivated by my own hands—but this too is a dream—and the hope—of coming to Quincy and Philadelphia—is Scarce more Solid—than the floating bulrush, at which a Sinking man grasps—and yet—I foster that hope—because it is a foundation—to build a number of airÿ castles—when I Shall visit—New york—and Boston and Philadelphia!—
Excuse my incoherent Scribbling—mÿ head is dull—and my heart aches—but—I remain with the Same unvaried affectionate esteem / your Obliged frend!

Fr. Adr. vanderkemp
